Title: From George Washington to Timothy Pickering, 10 October 1796
From: Washington, George
To: Pickering, Timothy


                        
                            Sir, 
                            Mount Vernon 10th October 1796
                        
                        Your letter of the 5th instant with its enclosure, came to hand by Friday’s
                            Post.
                        The extracts therein produced both pleasure & pain—the former at
                            hearing that our Citizens are at length released from their unfortunate confinement in
                            Algiers; the latter to find that others of them have fallen into a similar situation at
                            Tunis; contrary to the Truce, & to the arrangement made with Mr Donaldson.
                        ’Tis difficult to understand, precisely what the French government design,
                            relative to this Country, from the accounts given by Mr Monroe.
                        The enclosed letter respecting a judge for the District of Rhode Island, has
                            just been received; and as it is the most eligible choice I see a prospect of making, a
                            Commission may issue accordingly, appointing Benjamin Bourn to that Office: provided it is
                            the same Gentleman who represents that State in Congress; otherwise not, until further
                            enquiry and consideration are had on the subject.
                        
                        A short time before I left Philadelphia last, a character was brought forward
                            and well recommended as Attorney for the District of Kentucky; and the Appointment met my
                            approbation, but whether a Commission issued in consequence of it or not, my recollection
                            does not serve me. His name I have forgot, but the letters of recommendation (from the
                            Attorney General of the United States and others) were, I think, put into Your hands with my
                            sentiments thereon.
                        
                            Go: Washington
                            
                        
                    